Citation Nr: 1818558	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-18 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence was submitted to reopen the claim for entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine, to include as secondary to service-connected right and/or left knee disabilities, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from December 1970 to April 1979.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2017, the Veteran testified before the undersigned Veterans Law Judge. 

The issue of entitlement to service connection for DJD of the lumbar spine, to include as secondary to service-connected right and/or left knee disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Entitlement to service connection for DJD of the lumbar spine was denied in November 1989 and December 2005 rating decisions that became final; however, new and material evidence was since received.


CONCLUSION OF LAW

New and material evidence was received to reopen the claim for entitlement to service connection for DJD of the lumbar spine.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for DJD of the lumbar spine was denied in November 1989 and December 2005 rating decisions on the basis of no etiological relationship to service; those decisions became final.  Since then, the record was augmented with new (not cumulative or redundant of that previously of record) and material (sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim) evidence.  Specifically, the Veteran submitted an April 2011 treatment note by Dr. R.M., who indicated that there was a possibility that the Veteran's unstable right knee could have caused some of his back problems.  Further, during the August 2017 Board hearing, the Veteran provided testimony about various in-service duties and events that may have contributed to his back problem (climbing around aircrafts, carrying heavy toolboxes, inability to straighten back after bending over to untie shoes, back pain after falling down stairs because his knee gave out).  As the April 2011 treatment note and the August 2017 testimony are new and material, reopening is warranted.  


ORDER

Entitlement to service connection for DJD of the lumbar spine is reopened.


REMAND

The Board finds that further development is required to fairly decide the Veteran's claim of entitlement to service connection for DJD of the lumbar spine.  Specifically, the evidence warrants getting medical opinions as to direct and secondary service connection.

Service connection is in effect for disability of both of the Veteran's knees.  In his June 2011 Notice of Disagreement, the Veteran contended that his lumbar spine disability could be secondary to either his service-connected right and/or left knee disabilities.  He has reported several falls due to his right knee giving out (see February 1989 correspondence, July 1989 DRO hearing testimony, May 1990 VA examination report, March 1993 VA examination report, May 1998 VA examination report).  Also, an April 2011 treatment note by Dr. R.M. indicated a possible relationship between the Veteran's right knee and back conditions; as such, further development is needed to assess the probative value of this opinion.  Thus, a secondary service connection opinion is required.

The Veteran's August 2017 Board testimony included various in-service duties and events that may have contributed to the Veteran's back problem (e.g., climbing around aircrafts, carrying heavy toolboxes, inability to straighten back after bending over to untie shoes, back pain after falling down stairs because his knee gave out).  The Veteran's service treatment records include his March 1979 separation examination, at which time the Veteran indicated that he experienced recurrent back pain.  Therefore, a medical opinion is required to assess the probability of an etiological relationship between these duties and events and the Veteran's current back disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant, VA treatment records not previously associated with the claims file.

2.  Obtain addendum opinions to clarify: 

(a)  whether it is at least as likely as not that the Veteran's DJD of the lumbar spine was caused or aggravated by his service.

The examiner must consider: (i) the August 2017 testimony regarding in-service duties and events that may have contributed to the Veteran's back problem [climbing around aircrafts, carrying heavy toolboxes, inability to straighten back after bending over to untie shoes, back pain after falling down stairs because his knee gave out]; and (ii) the Veteran's indication of recurrent back pain during the March 1979 separation examination); 

(b)  whether it is at least as likely as not that the Veteran's DJD of the lumbar spine was proximately due to or caused by his service-connected right and/or left knee disabilities (the examiner must consider the April 2011 treatment note by Dr. R.M.); 

(c)  whether it is at least as likely as not that the Veteran's DJD of the lumbar spine was aggravated (i.e., that it has permanently worsened beyond its natural progression) by his service-connected right and/or left knee disabilities; 

No in-person examination is required, unless the examiner finds it necessary.  The examiner must explain the reasons behind any opinions and conclusions.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


